Citation Nr: 0609333	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had recognized active service from September 1941 
to January 1943 and from December 1943 to June 1946.  He was 
a prisoner of war of the Japanese Government from May 1942 to 
January 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, in pertinent part, the RO denied service connection 
for peptic ulcer disease and depression.  The veteran's 
disagreement with those determinations led to this appeal.  
In March 2006, the veteran and his grandson provided 
testimony from the RO at a video conference hearing before 
the undersigned Veterans Law Judge sitting in Washington, DC.  

On the date of the hearing in March 2006, the undersigned 
granted a motion to advance the veteran's case on the Board's 
docket, and the Board will herewith consider the veteran's 
appeal.  

Other matters

In his notice of disagreement pertaining to the denial of 
service connection for peptic ulcer disease and depression, 
the veteran raised claims for service connection for 
residuals of an appendectomy and service connection for 
residuals of a head injury, both of which had been denied 
previously.  In a rating decision dated in February 2006, the 
RO determined that new and material evidence had not been 
received to reopen the claim for service connection for 
healed scar, frontoparietal area (which the RO noted was 
claimed as head injury, alleged residual of a butt stroke).  
In a letter dated in February 2006, the RO informed the 
veteran of that decision and informed him of his appellate 
rights.  

There is no indication that the RO has made a determination 
with respect to the matter of new and material evidence to 
reopen the claim of service connection for residuals of an 
appendectomy.  At the video conference hearing, the veteran 
testified he is being treated for his head scar and 
appendectomy scar.  It is unclear whether the veteran is 
attempting to disagree with the February 2006 decision 
regarding service connection for the head scar.  It is also 
possible that the veteran may be referring to potential 
evidence for service connection for the head scar or 
regarding service connection for appendectomy residuals.  The 
Board refers these matters to the RO for clarification and 
any appropriate action.  

The appeal of the issues of service connection for peptic 
ulcer disease and service connection for depression is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran is seeking service connection for peptic ulcer 
disease and depression, which he contends are related to his 
experiences as a prisoner of war during World War II.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service. 38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).  

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, as in this case, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied, and those diseases include peptic ulcer 
disease and dysthymic disorder (or depressive neurosis).  38 
C.F.R. § 3.309(c) (2005).  

In addition to the foregoing, an essential element of a 
service connection claim is that there is medical evidence of 
the presence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

At the March 2006 hearing, the veteran indicated that he may 
be receiving treatment from his current physician for his 
claimed disabilities, and he should be provided an 
opportunity to submit those records or provide release 
authorizations so that VA may attempt to obtain them.  In 
addition, it is the judgement of the Board that the veteran 
should be provided VA examinations pertaining to his claimed 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this regard, it is again pertinent 
to note that, as the veteran was a POW for more than 30 days, 
there is a lifetime presumption for peptic ulcer disease and 
the psychoneurotic disorder at issue.  38 C.F.R. § 3.309(d) 
(2004). 

On review of the record, the Board notes that the RO has 
provided the veteran information regarding the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106, 5107 (West 2002 &West 
Supp. 2005)).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, and that notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim(s), or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  With 
respect to the claims on appeal, there is no indication that 
the veteran has been advised specifically that he should 
submit any evidence in his possession that pertains to those 
claims.  

In addition, the Board notes that recently, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As the claim 
is being remanded, the veteran must be provided not only with 
notice of what type of information and evidence is needed to 
substantiate his claim for service connection, he must be 
advised to submit all evidence in his possession that 
pertains to his claim and should be provided with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the appeal is REMANDED for the following:  

1.  The AMC should contact the veteran 
and provide him with notice of the 
evidence not of record that is necessary 
to substantiate his claims for service 
connection for peptic ulcer disease and 
service connection for depression.  The 
AMC should notify the veteran of what 
evidence he should provide and what 
evidence VA will obtain in compliance 
with 38 U.S.C.A. § 5103 and § 5103A.  

The AMC should specifically request that 
the veteran identify the name, address, 
and approximate dates of treatment for 
all health care providers from which he 
is currently receiving treatment or from 
which he has received treatment or 
evaluation for peptic ulcer disease or 
depression at any time since the date of 
receipt of his current service connection 
claims in September 1999.  With 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file records identified by the 
veteran

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to his claim for service 
connection for peptic ulcer disease or 
his claim for service connection for 
depression and has not been furnished 
previously.  See 38 C.F.R. § 3.159(b).  

In conjunction with the foregoing, the 
AMC should include corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Thereafter, the AMC should arrange 
for a VA gastrointestinal examination of 
the veteran to determine the nature and 
severity of any current peptic ulcer 
disease.  All indicated studies should be 
performed.  The examiner should be 
provided with the veteran's claims file 
for review of pertinent records and that 
it was reviewed should be noted in the 
examination report.  

3.  In addition, the AMC should arrange 
for a VA psychiatric examination of the 
veteran to determine the nature and 
severity of any current depression.  All 
indicated studies should be performed.   
The examiner should be provided with the 
veteran's claims file for review of 
pertinent records and that it was 
reviewed should be noted in the 
examination report.  

4.  Following completion of the foregoing 
and any other indicated development, the 
AMC should readjudicate the claims of 
entitlement to service connection for 
peptic ulcer disease and service 
connection for depression.  If either 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AMC 
should issue an appropriate supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

